     Case 2:21-cv-06334-JFW-PD Document 1 Filed 08/05/21 Page 1 of 8 Page ID #:1




1    TRACY L. WILKISON
     Acting United States Attorney
2
     THOMAS D. COKER
3    Assistant United States Attorney
4    Chief, Tax Division
     ANDREW T. PRIBE (CA SBN 254904)
5    Assistant United States Attorney
6         Federal Building, Suite 7211
          300 North Los Angeles Street
7
          Los Angeles, California 90012
8         Telephone: (213) 894-6551
9         Facsimile: (213) 894-0115
          E-mail: andrew.t.pribe@usdoj.gov
10
11   Attorneys for the United States of America

12                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
13                              WESTERN DIVISION
14
     UNITED STATES OF AMERICA,               Case No.: 2:21-cv-06334
15
               Plaintiff,                    Complaint to Reduce Federal
16
                                             Tax Assessments to Judgment
17                   v.
                                             and to Foreclose Federal Tax
18 EUGENIO COVARRUBIAS;                      Liens
19 MARIA COVARRUBIAS; SAMBA
   GROUP, INC.; the LOS ANGELES
20 COUNTY TAX COLLECTOR; and
21 the STATE OF CALIFORNIA
   FRANCHISE TAX BOARD,
22
23          Defendants.

24
25
26
27
28
     Case 2:21-cv-06334-JFW-PD Document 1 Filed 08/05/21 Page 2 of 8 Page ID #:2




1          The United States of America, Plaintiff, for its complaint against
2    Eugenio Covarrubias; Maria Covarrubias; Samba Group, Inc.; the Los
3    Angeles County Tax Collector; and the State of California Franchise Tax
4    Board, Defendants, alleges:
5    I.    Nature of the case, jurisdiction, venue, and parties.
6          1.    This is a suit to reduce federal tax assessments to judgment and
7    to foreclose federal tax liens.
8          2.    This court has jurisdiction over this action under 28 U.S.C.
9    §§ 1331 and 1345 because this action arises under the laws of the United
10   States and because the United States is the plaintiff.
11         3.    This action is brought under 26 U.S.C. §§ 7401 and 7403 at the
12   direction of the Attorney General of the United States and at the request and
13   with the authorization of the Chief Counsel of the Internal Revenue Service,
14   a delegate of the Secretary of the Treasury.
15         4.    Venue for this action is within the Central District of California
16   under 28 U.S.C. § 1391 because at least one of the defendants resides within
17   this district and all defendants reside within this state, and because a
18   substantial part of the events or omissions giving rise to this claim occurred
19   within this judicial district.
20         5.    The real property against which the United States seeks to
21   foreclose its federal tax liens—referred to here as the subject property—is in
22   Los Angeles, California, with a parcel number of 5452-010-007 and is legally
23   described as:
24         Lot 6 of the Amabel Hill Tract as per map recorded in book 10, page 17,
25         of maps in the Office of the County Recorder of Los Angeles County,
26         State of California
27   and commonly known as 405 Isabel Street, Los Angeles, California 90065.
28
                                            1
     Case 2:21-cv-06334-JFW-PD Document 1 Filed 08/05/21 Page 3 of 8 Page ID #:3




1            6.     Eugenio Covarrubias resides within Los Angeles County, which is
2    within this judicial district.
3            7.     Maria Covarrubias may claim an interest in the subject real
4    property.
5            8.     Samba Group, Inc., may claim an interest in the subject real
6    property.
7            9.     The Los Angeles County Tax Collector may claim and interest in
8    the subject real property.
9            10.    The State of California Franchise Tax Board may claim an
10   interest in the subject real property.
11                                         Count I
12                 Claim to reduce federal tax assessments to judgment
13                         (against Eugenio Covarrubias only)
14           11.    The United States realleges paragraphs 1 through 10.
15           12.    On May 28, 2012, a delegate of the Secretary of the Treasury
16   assessed federal income tax of $53,097 against Eugenio Covarrubias for
17   2011.
18           13.    On June 3, 2013, a delegate of the Secretary of the Treasury
19   assessed federal income tax of $34,392 against Eugenio Covarrubias for
20   2012.
21           14.    On May 26, 2014, a delegate of the Secretary of the Treasury
22   assessed federal income tax of $7,887 against Eugenio Covarrubias for 2013.
23           15.    On February 22, 2016, a delegate of the Secretary of the Treasury
24   assessed additional federal income tax of $690 against Eugenio Covarrubias
25   for 2013
26           16.    On June 8, 2015, a delegate of the Secretary of the Treasury
27   assessed federal income tax of $26,634 against Eugenio Covarrubias for
28   2014.
                                              2
     Case 2:21-cv-06334-JFW-PD Document 1 Filed 08/05/21 Page 4 of 8 Page ID #:4




1            17.    On November 14, 2016, a delegate of the Secretary of the
2    Treasury assessed additional federal income tax of $1,375 against Eugenio
3    Covarrubias for 2014.
4            18.    On June 6, 2016, a delegate of the Secretary of the Treasury
5    assessed federal income tax of $47,566 against Eugenio Covarrubias for
6    2015.
7            19.    On June 5, 2017, a delegate of the Secretary of the Treasury
8    assessed federal income tax of $31,110 against Eugenio Covarrubias for
9    2016.
10           20.    As of July 14, 2021, the tax liabilities specified in paragraphs 12
11   through 19 have the following outstanding balances after considering credits,
12   charges, interest, and penalties:
13     Tax Period                Outstanding balance as of July 14, 2021
14     2011                      $83,993.93
15     2012                      $56,803.96
16     2013                      $1,048.56
17     2014                      $29,248.89
18     2015                      $64,197.47
19     2016                      $40,624.03
20     Total                     $275,916.84
21
22           21.    This suit is filed within the statute of limitations to collect the
23   above tax liabilities.
24           22.    Despite timely notice and demand for payment of these federal
25   tax liabilities, Eugenio Covarrubias has not fully paid these federal tax
26   liabilities.
27           23.    The United States is entitled to judgment against Eugenio
28   Covarrubias in the amount of $275,916.84 as of July 14, 2021, plus all
                                         3
     Case 2:21-cv-06334-JFW-PD Document 1 Filed 08/05/21 Page 5 of 8 Page ID #:5




1    subsequent statutory accruals, including interest and penalties, plus costs
2    and expenses.
3                                       Count II
4                       Claim to Foreclose Federal Tax Liens
5                              (against all Defendants)
6          24.   The United States realleges paragraphs 1 through 23.
7          25.   Under 26 U.S.C. §§ 6321 and 6322, federal tax liens for the
8    liabilities set forth in paragraphs 12 through 19 automatically arose in favor
9    of the United States against all property and rights to property owned by
10   Eugenio Covarrubias as of the assessment dates set forth above.
11         26.   These federal tax liens continue to the present without
12   interruption and have not been discharged or released.
13         27.   On September 26, 2013, the Internal Revenue Service recorded
14   with the Los Angeles County Recorder’s Office as document number
15   20131397128 a notice of federal tax lien against Eugenio Covarrubias for his
16   federal income-tax liability for 2011 and 2012.
17         28.   On July 27, 2015, the Internal Revenue Service recorded with the
18   Los Angeles County Recorder’s Office as document number 20150908136 a
19   notice of federal tax lien against Eugenio Covarrubias for his federal income-
20   tax liability for 2014.
21         29.   On April 22, 2016, the Internal Revenue Service recorded with
22   the Los Angeles County Recorder’s Office as document number 20160455481
23   a notice of federal tax lien against Eugenio Covarrubias for his federal
24   income-tax liability for 2013.
25         30.   On July 15, 2016, the Internal Revenue Service recorded with the
26   Los Angeles County Recorder’s Office as document number 20160827948 a
27   notice of federal tax lien against Eugenio Covarrubias for his federal income-
28   tax liability for 2015.
                                            4
     Case 2:21-cv-06334-JFW-PD Document 1 Filed 08/05/21 Page 6 of 8 Page ID #:6




1          31.   On July 17, 2017, the Internal Revenue Service recorded with the
2    Los Angeles County Recorder’s Office as document number 20170793778 a
3    notice of federal tax lien against Eugenio Covarrubias for his federal income-
4    tax liability for 2016.
5          32.   On December 2, 2020, the Internal Revenue Service recorded with
6    the Los Angeles County Recorder’s Office as document number 20201560112
7    a notice of federal tax lien against Eugenio Covarrubias for his federal
8    income-tax liability for 2014.
9          33.   On April 27, 1987, Eugenio Covarrubias and Maria Covarrubias
10   acquired the subject property by grant deed as joint tenants, which was
11   recorded on July 16, 1987, with the Los Angeles County Recorder’s Office.
12         34.   On May 20, 2010, Samba Group, Inc., recorded with the Los
13   Angeles County Recorder’s Office as document number 20100692011 an
14   abstract of judgment against Eugenio Covarrubias.
15         35.   Samba Group, Inc., has not renewed its judgment against
16   Eugenio Covarrubias and, accordingly, its abstract of judgment is
17   unenforceable.
18         36.   On November 13, 2013, the Los Angeles County Tax Collector
19   recorded with the Los Angeles County Recorder’s Office as document no.
20   20131612178 a certificate of tax lien against Eugenio Covarrubias for a tax
21   liability for 2013.
22         37.   On October 23, 2009, the State of California Franchise Tax Board
23   recorded with the Los Angeles County Recorder’s Office as document number
24   20091609443 a notice of state tax lien against Eugenio Covarrubias for his
25   state tax liability for 2008.
26         38.   On May 15, 2013, the State of California Franchise Tax Board
27   recorded with the Los Angeles County Recorder’s Office as document number
28
                                            5
     Case 2:21-cv-06334-JFW-PD Document 1 Filed 08/05/21 Page 7 of 8 Page ID #:7




1    20130727823 a notice of state tax lien against Eugenio Covarrubias for his
2    state tax liability for 2011.
3          39.   On April 10, 2014, the State of California Franchise Tax Board
4    recorded with the Los Angeles County Recorder’s Office as document number
5    20140363345 a notice of state tax lien against Eugenio Covarrubias for his
6    state tax liability for 2012.
7          40.   On November 30, 2016, the State of California Franchise Tax
8    Board recorded with the Los Angeles County Recorder’s Office as document
9    number 20161501376 a notice of state tax lien against Eugenio Covarrubias
10   for his state tax liability for 2015.
11         41.   On July 31, 2019, the State of California Franchise Tax Board
12   recorded with the Los Angeles County Recorder’s Office as document number
13   20190753806 a notice of state tax lien against Eugenio Covarrubias for his
14   state tax liability for 2008.
15         42.   Under 26 U.S.C. § 7403, the United States is entitled to foreclose
16   its federal tax liens on the subject property and to apply the proceeds it
17   receives to Eugenio Covarrubias’s outstanding federal tax liabilities secured
18   by those federal tax liens.
19         Wherefore, the United States of America, Plaintiff, requests the Court
20   to:
21         A.    Enter judgment in favor of the United States and against Eugenio
22   Covarrubias in the amount of $275,916.84 as of July 14, 2021, plus all
23   subsequent statutory accruals, including interest and penalties, plus costs
24   and expenses;
25         B.    Foreclose the federal tax liens against the property interest of
26   Eugenio Covarrubias in the subject property;
27         C.    Order the sale of the subject property;
28
                                             6
     Case 2:21-cv-06334-JFW-PD Document 1 Filed 08/05/21 Page 8 of 8 Page ID #:8




1         D.    Determine the interest, if any, of Maria Covarrubias; Samba
2    Group, Inc.; the Los Angeles County Tax Collector; and the State of
3    California Franchise Tax Board in the subject property;
4         E.    Order distribution of the proceeds of the sale of the subject
5    property to the United States, Maria Covarrubias; Samba Group, Inc.; the
6    Los Angeles County Tax Collector; and the State of California Franchise Tax
7    Board, according to their interests and priorities; and
8         F.    Order any other relief that is just and appropriate.
9
10    Dated: August 5, 2021               TRACY L. WILKISON
                                          Acting United States Attorney
11
                                          THOMAS D. COKER
12                                        Assistant United States Attorney
13                                        Chief, Tax Division

14                                        /s/ Andrew T. Pribe
15                                        ANDREW T. PRIBE
                                          Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            7
